IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,801-01


                              EX PARTE GUS BARRON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-10-302618-A IN THE 403RD DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault family

violence and sentenced to sixteen years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Barron v. State, No. 03-11-00519-CR (Tex. App.—Austin Jul. 26, 2013) (not designated

for publication).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he did not object to inclusion of improper “duty to retreat” language in the self defense

portion of the jury charge.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing the jury

charge from trial, all affidavits and interrogatories or the transcription of the court reporter’s notes

from any hearing or deposition, along with the trial court’s supplemental findings of fact and

conclusions of law, shall be forwarded to this Court within 120 days of the date of this order. Any

extensions of time must be requested by the trial court and shall be obtained from this Court.
                         3

Filed: October 3, 2018
Do not publish